PER CURIAM.
We affirm the final judgment of dissolution of marriage. While the wife complains that the trial court overruled her attempts to introduce spousal violence, she faded to proffer the evidence she sought to introduce, even though she was given several opportunities to do so. As several incidences of spousal violence in front of the children were testified to, we can only assume that the lack of proffer is because she was able to place the necessary evidence in the record.
STONE, WARNER and SHAHOOD, JJ., concur.